Citation Nr: 0822401	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-22 494	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1979 to 
December 1982.  He also had service in the Utah Army National 
Guard from February 1996 to February 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  By that decision, the RO, among other 
things, denied service connection for a low back disability 
and a left knee disability.  In December 2007, the Board 
remanded the veteran's claims for additional development.

In February 2008, while the claims were in remand status, the 
Appeals Management Center (AMC) granted service connection 
for a low back disability, characterized as low back strain 
with evidence of facet joint arthritis.  Because the AMC 
granted the benefit sought on appeal, the low back disability 
issue is no longer before the Board.


REMAND

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

The veteran contends that he has a current left knee 
disability that is related to an injury that he sustained 
during his regular Army service.  Specifically, he asserts 
that he fell while running during physical training and 
injured his left knee when it hit the ground.  Thus, he 
believes he should be awarded service connection for a left 
knee disability.

As noted in the December 2007 decision, the veteran's service 
medical records reflect complaints of left knee pain in 
February 1982.  The records note that the veteran fell on his 
knee during physical training.  Initially, there was 
tenderness, swelling, and decreased range of motion of the 
left knee.  Subsequent examinations were unremarkable despite 
continuing complaints of left knee pain.  The veteran was 
variously diagnosed with left knee contusion, bruise, and 
strain.  The separation examination from that period of 
service was normal.

Although there are no post-service medical records pertaining 
to treatment of the left knee, the veteran was given a 
permanent physical profile in 1997 while serving in the 
National Guard.  The medical condition was listed as knee 
pain.  The veteran was retained but with a limitation on 
running.  Knee pain was listed in the veteran's physical 
profile until his discharge in June 2005.

Given the state of the evidence, the Board remanded the claim 
to afford the veteran a VA examination in connection with the 
claim and to obtain a medical opinion to address the nature 
and etiology of any left knee disability.

Pursuant to the Board's December 2007 remand, the veteran was 
scheduled for a VA examination in January 2008.  The VA 
examiner reviewed the claims file and noted the veteran's 
medical history.  After examining the veteran, the examiner 
provided a diagnosis of left knee strain.  The examiner gave 
the opinion that the veteran's left knee condition was not at 
least as likely as not, less than a 50 percent probability, 
secondary to his 1982 knee condition in service.

Notably, the examiner stated that she would obtain x-rays 
that day to document whether the veteran has degenerative 
joint disease (DJD) of the left knee.  Presumably, the 
examiner may have a different opinion as to the origin of the 
veteran's left knee disability if DJD is shown in addition to 
strain.  It is unclear whether x-rays were ultimately taken 
of the veteran's left knee.  There is no subsequent x-ray 
report of record; nor is there a follow-up addendum by the VA 
examiner regarding DJD.  In May 2008 and June 2008 
statements, the veteran's representative contended that 
another remand is necessary in order to obtain the x-ray 
report or have x-rays taken if necessary.  

In the prior remand instructions, the Board requested that 
all necessary tests and studies be conducted in conjunction 
with the VA examination.  It is reasonable that the necessary 
tests would include x-rays of the veteran's left knee.  
Indeed, the VA examiner suggested as much when she stated 
that she would seek such a report.  Unfortunately, an x-ray 
report was not made a part of the record and any results were 
not considered by the VA examiner prior to issuing a medical 
nexus opinion.

The remand instructions further requested that the 
examination report be reviewed to ensure that it was in 
complete compliance with the directives of the remand.  If it 
was deficient, it was to be returned to the examiner.  In 
this case, the left knee claim must be remanded in order to 
obtain an x-ray report of the veteran's left knee and to have 
a VA examiner issue another medical nexus opinion following 
consideration of any new information and evidence.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a 
remand by the Board confers on the veteran, as a matter of 
law, a right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand).

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the x-ray report from January 
2008 if x-rays were in fact taken at that 
time.  Forward the veteran's claims file 
to the physician who examined the veteran 
in January 2008, and who provided an 
opinion/statement as to etiology of the 
veteran's left knee disability.

After reviewing the x-ray report, the VA 
physician should determine if the veteran 
has DJD of the left knee.  Based on a 
thorough review of the evidence of 
record, the examiner should then provide 
another opinion as to the medical 
probabilities that the veteran has a 
current left knee disability that is 
related to his active military service, 
particularly his in-service left knee 
injury from 1982.  The physician must 
provide the complete rationale for the 
conclusions reached-to include, as 
appropriate, citation to specific 
evidence of record and/or medical 
authority.

(Arrange for the veteran to undergo 
another medical examination only if the 
above-noted physician is unavailable or 
such examination is needed to obtain x-
rays of the left knee or answer the 
question posed above.)

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

